UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6375



BILLY LEE LISENBY, JR.,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
GERALDINE MIRO; BETSY ALBRITTON, Captain;
VERNSITE MOLE, Lieutenant; L. SMITH, Correc-
tional Officer; MARK HOLMES, Correctional
Officer; MCKINLY NEWTON, Captain; KENNETH
GREENE, Sergeant; ERWIN HAY, Lieutenant; BOBBY
SMOKE, Correctional Officer; TIMOTHY ANDERSON,
Correctional Officer; DOUGLAS LAMBRIGHT, Lieu-
tenant; RICKY GRIMES, Lieutenant; KEN LONG,
Grievance Clerk; MICHAEL GINN, Captain; L. T.
ADAMS, Correctional Officer; MCKITHER BODISON;
L. J. ALLEN, Regional Director; W. D. CATOE,
Director,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(CA-99-362-4-18)


Submitted:   May 25, 2000                     Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Billy Lee Lisenby, Jr., Appellant Pro Se. William Ansel Collins,
Jr., SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Billy Lee Lisenby, Jr., appeals the district court’s order

dismissing without prejudice his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint, a portion of which the district court construed as

a habeas corpus action under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1999).*   We have reviewed the record, the district court’s opinion

accepting the magistrate judge’s recommendation, and Lisenby’s

informal appellate brief.   Because Lisenby failed to challenge the

district court’s reasoning, he has not preserved any issue for our

review.   See 4th Cir. R. 34(b).    Accordingly, we affirm on the rea-

soning of the district court.      See Lisenby v. South Carolina Dep’t

of Corrections, No. CA-99-362-4-18 (D.S.C. Mar. 9, 2000).      We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             AFFIRMED




     *
       Generally, dismissals without prejudice are not appealable.
See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066 (4th Cir. 1993). However, a dismissal without prejudice
could be final if no amendment to the complaint could cure the
defects in the plaintiff’s case. See id. at 1066-67. We find that
the district court’s order is a final, appealable order because the
defects in Lisenby’s complaint—failure to exhaust administrative
remedies and failure to show that his disciplinary convictions had
been invalidated—must be cured by something more than an amendment
to the complaint. See id.


                                    3